Kantrowitz, Goldhamer & Graifman, P.C. v Ayrovainen (2014 NY Slip Op 08320)





Kantrowitz, Goldhamer & Graifman, P.C. v Ayrovainen


2014 NY Slip Op 08320


Decided on November 26, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SANDRA L. SGROI, JJ.


2014-00329
 (Index No. 33057/12)

[*1]Kantrowitz, Goldhamer & Graifman, P.C., appellant,
vCindy Ann Ayrovainen, also known as Cindy Ann Lauder, respondent.


Kantrowitz, Goldhamer & Graifman, P.C., Chestnut Ridge, N.Y. (Reginald H. Rutishauser of counsel), appellant pro se.
Karen Winner, New York, N.Y., for respondent.

DECISION & ORDER
In an action to recover unpaid legal fees, the plaintiff appeals, by permission, from so much of an order of the Supreme Court, Rockland County (Walsh II, J.), dated January 9, 2014, as, sua sponte, disqualified attorney Barry Kantrowitz from representing the plaintiff in this action.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly disqualified attorney Barry Kantrowitz from representing the plaintiff in this action, for the reasons stated in a companion appeal (see Lauder v Goldhamer, _____ AD3d _____ [decided herewith]). Further, it was a proper exercise of discretion for the Supreme Court to disqualify Kantrowitz, sua sponte, based upon its finding in the related action involving the same parties (see Flushing Sav. Bank v FSB Props., 105 AD2d 829, 830).
SKELOS, J.P., DICKERSON, CHAMBERS and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court